                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS

Bobby Lee Harrison (B43156),                          )
             Plaintiff,                               )
                                                      )       Case No. 18 C 0893
        v.                                            )
                                                      )       Judge Matthew F. Kennelly
Stateville Corr. Center, et al.,                      )
                Defendants.                           )

                                              ORDER

       Defendant Predo, III is held in default for his failure to file a response to the complaint in
compliance with the Court's October 10, 2018 Order. The Court denies Defendant Baldwin's
motion to dismiss [42] for the reasons stated below. Baldwin is directed to answer the complaint
by November 28 2018. Plaintiff's "motion to respond" [50] is terminated as a pending motion.

                                          STATEMENT

        Plaintiff Bobby Lee Harrison, a prisoner at Menard Correctional Center, has filed a pro se
lawsuit alleging deliberate indifference to several serious medical issues while incarcerated at
Stateville Correctional Center. Defendant John Baldwin has moved to dismiss, arguing that
Plaintiff has failed to allege that he was personally involved in the alleged denial of medical care.
As described in the Court's Order reviewing Plaintiff's complaint pursuant to 28 U.S.C. §
1915A(a)—which follows the same standard as a Rule 12(b)(6) motion to dismiss—Plaintiff
alleges that he entered Stateville on February 29, 2016 and informed the "Defendants" of several
health conditions. Over the next year, he experienced problems getting proper medical care from
nursing and medical staff. He submitted several grievances indicating he was not receiving
proper medical care, which he alleges were summarily denied or ignored.

        Plaintiff allege that Warden Pfister, Assistant Warden Wright, IDOC Director John
Baldwin, and counselors were aware of Plaintiff needing medical care through the multiple
grievances he filed and all failed to take any action. Based on these allegations, Plaintiff was
allowed to proceed against these Defendants, including Baldwin, based on their alleged knowledge
that he needed medical care and was not getting it over an extended period. Baldwin argues that
these allegations are insufficient to allege he was personally involved in the alleged denial of care.
But as set forth in the initial review order, at this stage, Plaintiff has sufficiently alleged that
Baldwin knew of the lack of adequate medical care over an extended period through the grievance
process and failed to take corrective action. The Court therefore denies the motion to dismiss.

Date: Nov. 7, 2018
                                                      ____________________________________
                                                            MATTHEW F. KENNELLY
                                                             United States District Judge
